UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 05, 2016 HOMEFED CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 1-10153 33-0304982 (Commission File Number) (IRS Employer Identification No.) 1, SUITE 220, CARLSBAD, CALIFORNIA (Address of Principal Executive Offices) (Zip Code) 760-918-8200 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers (e)The information set forth in response to Item 9.01 (c) is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (c)Exhibits 10.1Information Concerning Executive Compensation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 11, 2015 HOMEFED CORPORATION By: /s/Erin N. Ruhe Name: Erin N. Ruhe Title: Vice President 3 EXHIBIT INDEX Exhibit No.Description 10.1Information Concerning Executive Compensation. 4
